
	
		I
		112th CONGRESS
		1st Session
		H. R. 2187
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Ms. Schakowsky (for
			 herself, Mr. Stark,
			 Mr. Ellison,
			 Ms. Lee of California,
			 Ms. DeLauro,
			 Ms. Baldwin,
			 Mr. Rangel,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Ryan of Ohio,
			 Mr. Lynch,
			 Ms. Norton, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to establish
		  direct care registered nurse-to-patient staffing ratio requirements in
		  hospitals, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Nurse Staffing Standards for Patient Safety and Quality
			 Care Act of 2011.
			(b)FindingsCongress
			 finds the following:
				(1)The Federal
			 Government has a substantial interest in promoting quality care and improving
			 the delivery of health care services to patients in health care facilities in
			 the United States.
				(2)Recent changes in
			 health care delivery systems that have resulted in higher acuity levels among
			 patients in health care facilities increase the need for improved quality
			 measures in order to protect patient care and reduce the incidence of medical
			 errors.
				(3)Inadequate and
			 poorly monitored registered nurse staffing practices that result in too few
			 registered nurses providing direct care jeopardize the delivery of quality
			 health care services.
				(4)Numerous studies
			 have shown that patient outcomes are directly correlated to direct care
			 registered nurse staffing levels, including a 2002 Joint Commission on
			 Accreditation of Healthcare Organizations report that concluded that the lack
			 of direct care registered nurses contributed to nearly a quarter of the
			 unanticipated problems that result in injury or death to hospital
			 patients.
				(5)Requirements for
			 direct care registered nurse staffing ratios will help address the registered
			 nurse shortage in the United States by aiding in recruitment of new registered
			 nurses and improving retention of registered nurses who are considering leaving
			 direct patient care because of demands created by inadequate staffing.
				(6)Establishing
			 adequate minimum direct care registered nurse-to-patient ratios that take into
			 account patient acuity measures will improve the delivery of quality health
			 care services and guarantee patient safety.
				(7)Establishing safe
			 staffing standards for direct care registered nurses is a critical component of
			 assuring that there is adequate hospital staffing at all levels to improve the
			 delivery of quality care and protect patient safety.
				2.Minimum direct
			 care registered nurse staffing requirement
			(a)Minimum Direct
			 Care Registered Nurse Staffing RequirementsThe Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following new title:
				
					XXXIVMINIMUM DIRECT
				CARE REGISTERED NURSE STAFFING REQUIREMENT
						3401.Minimum nurse
				staffing requirement
							(a)Staffing
				plan
								(1)In
				generalA hospital shall implement a staffing plan that—
									(A)provides adequate,
				appropriate, and quality delivery of health care services and protects patient
				safety; and
									(B)is consistent with
				the requirements of this title.
									(2)Effective
				dates
									(A)Implementation
				of staffing planSubject to subparagraph (B), the requirements
				under paragraph (1) shall take effect not later than 1 year after the date of
				the enactment of this title.
									(B)Application of
				minimum direct care registered nurse-to-patient ratiosThe
				requirements under subsection (b) shall take effect as soon as practicable, as
				determined by the Secretary, but not later than 2 years after the date of the
				enactment of this title, or in the case of a hospital in a rural area (as
				defined in section 1886(d)(2)(D) of the Social Security Act), not later than 4
				years after the date of the enactment of this title.
									(b)Minimum direct
				care registered nurse-to-Patient ratios
								(1)In
				generalExcept as provided in paragraph (4) and other provisions
				of this section, a hospital’s staffing plan shall provide that, at all times
				during each shift within a unit of the hospital, a direct care registered nurse
				may be assigned to not more than the following number of patients in that
				unit:
									(A)One patient in
				trauma emergency units.
									(B)One patient in
				operating room units, provided that a minimum of 1 additional person serves as
				a scrub assistant in such unit.
									(C)Two patients in
				critical care units, including neonatal intensive care units, emergency
				critical care and intensive care units, labor and delivery units, coronary care
				units, acute respiratory care units, postanesthesia units, and burn
				units.
									(D)Three patients in emergency room units,
				pediatrics units, stepdown units, telemetry units, antepartum units, and
				combined labor, deliver, and postpartum units.
									(E)Four patients in medical-surgical units,
				intermediate care nursery units, acute care psychiatric units, and other
				specialty care units.
									(F)Five patients in
				rehabilitation units and skilled nursing units.
									(G)Six patients in
				postpartum (3 couplets) units and well-baby nursery units.
									(2)Similar units
				with different namesThe
				Secretary may apply minimum direct care registered nurse-to-patient ratios
				established in paragraph (1) for a hospital unit referred to in such paragraph
				to a type of hospital unit not referred to in such paragraph if such type of
				hospital unit provides a level of care to patients whose needs are similar to
				the needs of patients cared for in the hospital unit referred to in such
				paragraph.
								(3)Restrictions
									(A)Prohibition
				against averagingA hospital shall not average the number of
				patients and the total number of direct care registered nurses assigned to
				patients in a hospital unit during any 1 shift or over any period of time for
				purposes of meeting the requirements under this subsection.
									(B)Prohibition
				against imposition of mandatory overtime requirementsA hospital
				shall not impose mandatory overtime requirements to meet the hospital unit
				direct care registered nurse-to-patient ratios required under this
				subsection.
									(C)Relief during
				routine absencesA hospital shall ensure that only a direct care
				registered nurse may relieve another direct care registered nurse during
				breaks, meals, and other routine, expected absences from a hospital
				unit.
									(4)Adjustment of
				ratios
									(A)In
				generalIf necessary to protect patient safety, the Secretary may
				prescribe regulations that—
										(i)increase minimum
				direct care registered nurse-to-patient ratios under this subsection to further
				limit the number of patients that may be assigned to each direct care nurse;
				or
										(ii)add minimum
				direct care registered nurse-to-patient ratios for units not referred to in
				paragraphs (1) and (2).
										(B)ConsultationSuch
				regulations shall be prescribed after consultation with affected hospitals and
				registered nurses.
									(5)Relationship to
				state-imposed ratiosNothing
				in this title shall preempt State standards that the Secretary determines to be
				at least equivalent to Federal requirements for a staffing plan established
				under this title. Minimum direct care registered nurse-to-patient ratios
				established under this subsection shall not preempt State requirements that the
				Secretary determines are at least equivalent to Federal requirements for a
				staffing plan established under this title.
								(6)Exemption in
				emergenciesThe requirements
				established under this subsection shall not apply during a state of emergency
				if a hospital is requested or expected to provide an exceptional level of
				emergency or other medical services. The Secretary shall issue guidance to
				hospitals that describes situations that constitute a state of emergency for
				purposes of the exemption under this paragraph.
								(c)Development and
				reevaluation of staffing plan
								(1)Considerations
				in development of planIn developing the staffing plan, a
				hospital shall provide for direct care registered nurse-to-patient ratios above
				the minimum direct care registered nurse-to-patient ratios required under
				subsection (b) if appropriate based upon consideration of the following
				factors:
									(A)The number of
				patients and acuity level of patients as determined by the application of an
				acuity system (as defined in section 3406(1)), on a shift-by-shift
				basis.
									(B)The anticipated
				admissions, discharges, and transfers of patients during each shift that
				impacts direct patient care.
									(C)Specialized
				experience required of direct care registered nurses on a particular
				unit.
									(D)Staffing levels
				and services provided by licensed vocational or practical nurses, licensed
				psychiatric technicians, certified nurse assistants, or other ancillary staff
				in meeting direct patient care needs not required by a direct care registered
				nurse.
									(E)The level of
				technology available that affects the delivery of direct patient care.
									(F)The level of
				familiarity with hospital practices, policies, and procedures by temporary
				agency direct care registered nurses used during a shift.
									(G)Obstacles to
				efficiency in the delivery of patient care presented by physical layout.
									(2)Documentation of
				staffingA hospital shall specify the system used to document
				actual staffing in each unit for each shift.
								(3)Annual
				reevaluation of plan and acuity system
									(A)In
				generalA hospital shall annually evaluate—
										(i)its staffing plan
				in each unit in relation to actual patient care requirements; and
										(ii)the accuracy of
				its acuity system.
										(B)UpdateA
				hospital shall update its staffing plan and acuity system to the extent
				appropriate based on such evaluation.
									(4)Transparency
									(A)In
				GeneralAny acuity-based patient classification system adopted by
				a hospital under this section shall be transparent in all respects, including
				disclosure of detailed documentation of the methodology used to predict nursing
				staffing, identifying each factor, assumption, and value used in applying such
				methodology.
									(B)Public
				availabilityThe Secretary shall establish procedures to provide
				that the documentation submitted under subsection (e) is available for public
				inspection in its entirety.
									(5)Registered nurse
				participationA staffing plan of a hospital shall be developed
				and subsequent reevaluations shall be conducted under this subsection on the
				basis of input from direct care registered nurses at the hospital or, where
				such nurses are represented through collective bargaining, from the applicable
				recognized or certified collective bargaining representative of such nurses.
				Nothing in this title shall be construed to permit conduct prohibited under the
				National Labor Relations Act or under the Federal Labor Relations Act.
								(d)Acuity
				tool
								(1)In
				generalNot later than 2
				years after the date of enactment of this title, the Secretary shall develop a
				process to establish a national acuity tool that provides a transparent method
				for establishing nurse staffing requirements that exceed the minimum hospital
				unit direct care registered nurse-to-patient ratios required under subsection
				(b).
								(2)ImplementationEach
				hospital unit shall adopt and implement the national acuity tool described in
				paragraph (1), and provide staffing based on such tool. Any additional direct
				care registered nursing staffing above the hospital unit direct care registered
				nurse-to-patient ratios described in subsection (b) shall be assigned in a
				manner determined by such national acuity tool.
								(e)Submission of
				plan to secretaryA hospital shall submit to the Secretary its
				staffing plan and any annual updates under subsection (c)(3)(B). A federally
				operated hospital may submit its staffing plan through the department or agency
				operating the hospital.
							3402.Posting,
				records, and audits
							(a)Posting
				requirementsIn each unit, a hospital shall post a uniform notice
				in a form specified by the Secretary in regulation that—
								(1)explains
				requirements imposed under section 3401;
								(2)includes actual
				direct care registered nurse-to-patient ratios during each shift; and
								(3)is visible,
				conspicuous, and accessible to staff, patients, and the public.
								(b)Records
								(1)Maintenance of
				recordsEach hospital shall maintain accurate records of actual
				direct care registered nurse-to-patient ratios in each unit for each shift for
				no less than 3 years. Such records shall include—
									(A)the number of
				patients in each unit;
									(B)the identity and
				duty hours of each direct care registered nurse assigned to each patient in
				each unit in each shift; and
									(C)a copy of each
				notice posted under subsection (a).
									(2)Availability of
				recordsEach hospital shall make its records maintained under
				paragraph (1) available to—
									(A)the
				Secretary;
									(B)registered nurses
				and their collective bargaining representatives (if any); and
									(C)the public under
				regulations established by the Secretary, or in the case of a federally
				operated hospital, under section 552 of title 5, United States Code (commonly
				known as the Freedom of Information Act).
									(c)AuditsThe
				Secretary shall conduct periodic audits to ensure—
								(1)implementation of
				the staffing plan in accordance with this title; and
								(2)accuracy in
				records maintained under this section.
								3403.Minimum direct
				care licensed practical nurse staffing requirements
							(a)EstablishmentA
				hospital’s staffing plan shall comply with minimum direct care licensed
				practical nurse staffing requirements that the Secretary establishes for units
				in hospitals. Such staffing requirements shall be established not later than 18
				months after the date of the enactment of this title, and shall be based on the
				study conducted under subsection (b).
							(b)StudyNot
				later than 1 year after the date of the enactment of this title, the Secretary,
				acting through the Director of the Agency for Healthcare Research and Quality,
				shall complete a study of licensed practical nurse staffing and its effects on
				patient care in hospitals. The Director may contract with a qualified entity or
				organization to carry out such study under this paragraph. The Director shall
				consult with licensed practical nurses and organizations representing licensed
				practical nurses regarding the design and conduct of the study.
							(c)Application of
				registered nurse provisions to licensed practical nurse staffing
				requirementsParagraphs (2), (3), (4)(A), and (5) of section
				3401(b), section 3401(c), and section 3402 shall apply to the establishment and
				application of direct care licensed practical nurse staffing requirements under
				this section in the same manner that they apply to the establishment and
				application of direct care registered nurse-to-patient ratios under sections
				3401 and 3402.
							(d)Effective
				dateThe requirements of this section shall take effect as soon
				as practicable, as determined by the Secretary, but not later than 2 years
				after the date of the enactment of this title, or in the case of a hospital in
				a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act),
				not later than 4 years after the date of the enactment of this title.
							3404.Adjustment in
				reimbursement
							(a)Medicare
				reimbursementThe Secretary shall adjust payments made to
				hospitals (other than federally operated hospitals) under title XVIII of the
				Social Security Act in an amount equal to the net amount of additional costs
				incurred in providing services to Medicare beneficiaries that are attributable
				to compliance with requirements imposed under sections 3401 through 3403. The
				amount of such payment adjustments shall take into account recommendations
				contained in the report submitted by the Medicare Payment Advisory Commission
				under subsection (c).
							(b)Authorization of
				appropriation for federally operated hospitalsThere are
				authorized to be appropriated such additional sums as are required for
				federally operated hospitals to comply with the additional requirements
				established under sections 3401 through 3403.
							(c)Medpac
				reportNot later than 2 years after the date of the enactment of
				this title, the Medicare Payment Advisory Commission (established under section
				1805 of the Social Security Act) shall submit to Congress and the Secretary a
				report estimating total costs and savings attributable to compliance with
				requirements imposed under sections 3401 through 3403. Such report shall
				include recommendations on the need, if any, to adjust reimbursement for
				Medicare payments under subsection (a).
							3405.Whistleblower
				and patient protections
							(a)Objection to or
				refusal of assignmentA nurse
				may object to, or refuse to participate in, any activity, policy, practice,
				assignment or task if in good faith—
								(1)the nurse reasonably believes it to be in
				violation of section 3401 or 3403; or
								(2)the nurse is not
				prepared by education, training, or experience to fulfill the assignment
				without compromising the safety of any patient or jeopardizing the license of
				the nurse.
								(b)Retaliation for
				objection to or refusal of assignment barred
								(1)No discharge,
				discrimination, or retaliationNo hospital shall discharge, retaliate,
				discriminate, or otherwise take adverse action in any manner with respect to
				any aspect of a nurse’s employment (as defined in section 3407(4)), including
				discharge, promotion, compensation, or terms, conditions, or privileges of
				employment, based on the nurse’s refusal of a work assignment under subsection
				(a).
								(2)No filing of
				complaintNo hospital shall file a complaint or a report against
				a nurse with a State professional disciplinary agency because of the nurse’s
				refusal of a work assignment under subsection (a).
								(c)Cause of
				actionAny nurse who has been
				discharged, discriminated against, or retaliated against in violation of
				subsection (b)(1) or against whom a complaint or report has been filed in
				violation of subsection (b)(2) may (without regard to whether a complaint has
				been filed under subsection (d) of this section or subsection (b) of section
				3406) bring a cause of action in a United States district court. A nurse who
				prevails on the cause of action shall be entitled to one or more of the
				following:
								(1)Reinstatement.
								(2)Reimbursement of
				lost wages, compensation, and benefits.
								(3)Attorneys’
				fees.
								(4)Court
				costs.
								(5)Other
				damages.
								(d)Complaint to
				SecretaryA nurse, patient,
				or other individual may file a complaint with the Secretary against a hospital
				that violates the provisions of this title. For any complaint filed, the
				Secretary shall—
								(1)receive and investigate the
				complaint;
								(2)determine whether
				a violation of this title as alleged in the complaint has occurred; and
								(3)if such a violation has occurred, issue an
				order that the complaining nurse or individual shall not suffer any discharge,
				retaliation, discrimination, or other adverse action prohibited by subsection
				(b) or subsection (f).
								(e)Toll-Free
				telephone number
								(1)In
				generalThe Secretary shall
				provide for the establishment of a toll-free telephone hotline to provide
				information regarding the requirements under sections 3401 through 3403 and to
				receive reports of violations of such section.
								(2)Notice to
				patientsA hospital shall
				provide each patient admitted to the hospital for inpatient care with the
				hotline described in paragraph (1), and shall give notice to each patient that
				such hotline may be used to report inadequate staffing or care.
								(f)Protection for
				reporting
								(1)Prohibition on
				retaliation or discriminationA hospital shall not discriminate or
				retaliate in any manner against any patient, employee, or contract employee of
				the hospital, or any other individual, on the basis that such individual, in
				good faith, individually or in conjunction with another person or persons, has
				presented a grievance or complaint, or has initiated or cooperated in any
				investigation or proceeding of any governmental entity, regulatory agency, or
				private accreditation body, made a civil claim or demand, or filed an action
				relating to the care, services, or conditions of the hospital or of any
				affiliated or related facilities.
								(2)Good fath
				definedFor purposes of this
				subsection, an individual shall be deemed to be acting in good faith if the
				individual reasonably believes—
									(A)the information reported or disclosed is
				true; and
									(B)a violation of
				this title has occurred or may occur.
									(g)Prohibition on
				interference with rights
								(1)Exercise of
				rightsIt shall be unlawful
				for any hospital to—
									(A)interfere with, restrain, or deny the
				exercise, or attempt to exercise, by any person of any right provided or
				protected under this title; or
									(B)coerce or
				intimidate any person regarding the exercise or attempt to exercise such
				right.
									(2)Opposition to
				unlawful policies or practicesIt shall be unlawful for any hospital to
				discriminate or retaliate against any person for opposing any hospital policy,
				practice, or actions which are alleged to violate, breach, or fail to comply
				with any provision of this title.
								(3)Prohibition on
				interference with protected communicationsA hospital (or an individual representing a
				hospital) shall not make, adopt, or enforce any rule, regulation, policy, or
				practice which in any manner directly or indirectly prohibits, impedes, or
				discourages a direct care nurse from, or intimidates, coerces, or induces a
				direct care nurse regarding, engaging in free speech activities or disclosing
				information as provided under this title.
								(4)Prohibition on
				interference with collective actionA hospital (or an individual representing a
				hospital) shall not in any way interfere with the rights of nurses to organize,
				bargain collectively, and engage in concerted activity under section 7 of the
				National Labor Relations Act (29 U.S.C. 157).
								(h)NoticeA hospital shall post in an appropriate
				location in each unit a conspicuous notice in a form specified by the Secretary
				that—
								(1)explains the rights of nurses, patients,
				and other individuals under this section;
								(2)includes a
				statement that a nurse, patient, or other individual may file a complaint with
				the Secretary against a hospital that violates the provisions of this title;
				and
								(3)provides
				instructions on how to file such a complaint.
								(i)Effective
				date
								(1)Refusal;
				retaliation; cause of action
									(A)In
				generalSubsections (a)
				through (c) shall apply to objections and refusals occurring on or after the
				effective date of the provision of this title to which the objection or refusal
				relates.
									(B)ExceptionSubsection (a)(2) shall not apply to
				objections or refusals in any hospital before the requirements of section
				3401(a) or 3403(a), as applicable, apply to that hospital.
									(2)Protections for
				reportingSubsection (f)(1)
				shall apply to actions occurring on or after the effective date of the
				provision to which the violation relates, except that such subsection shall
				apply to initiation, cooperation, or participation in an investigation or
				proceeding on or after the date of enactment of this title.
								(3)NoticeSubsection (h) shall take effect 18 months
				after the date of enactment of this title.
								3406.Enforcement
							(a)In
				generalThe Secretary shall enforce the requirements and
				prohibitions of this title in accordance with this section.
							(b)Procedures for
				receiving and investigating complaintsThe Secretary shall
				establish procedures under which—
								(1)any person may
				file a complaint alleging that a hospital has violated a requirement or a
				prohibition of this title; and
								(2)such complaints
				shall be investigated by the Secretary.
								(c)RemediesIf
				the Secretary determines that a hospital has violated a requirement of this
				title, the Secretary—
								(1)shall require the
				facility to establish a corrective action plan to prevent the recurrence of
				such violation; and
								(2)may impose civil
				money penalties, as described in subsection (d).
								(d)Civil
				penalties
								(1)In
				generalIn addition to any other penalties prescribed by law, the
				Secretary may impose civil penalties as follows:
									(A)Hospital
				liabilityThe Secretary may impose on a hospital found to be in
				violation of this title, a civil money penalty of not more than $25,000 for
				each knowing violation of a requirement of this title, except that the
				Secretary shall impose a civil money penalty of more than $25,000 for each such
				violation in the case of a participating hospital that the Secretary determines
				has a pattern or practice of such violations (with the amount of such
				additional penalties being determined in accordance with a schedule or
				methodology specified in regulations).
									(B)Individual
				liabilityThe Secretary may impose on an individual who—
										(i)is
				employed by a hospital found by the Secretary to have violated a requirement of
				this title; and
										(ii)willfully
				violates this title,
										a civil
				money penalty of not more than $20,000 for each such violation.(2)ProceduresThe
				provisions of section 1128A of the Social Security Act (other than subsections
				(a) and (b)) shall apply to a civil money penalty under this paragraph in the
				same manner as such provisions apply to a penalty or proceeding under such
				section 1128A.
								(e)Public notice of
				violations
								(1)Internet
				websiteThe Secretary shall publish on the Internet website of
				the Department of Health and Human Services the names of participating
				hospitals on which civil money penalties have been imposed under this
				subsection, the violation for which such penalty was imposed, and such
				additional information as the Secretary determines appropriate.
								(2)Change of
				ownershipWith respect to a participating hospital that had a
				change of ownership, as determined by the Secretary, penalties imposed on the
				hospital while under previous ownership shall no longer be published by the
				Secretary of such Internet website after the 1-year period beginning on the
				date of change of ownership.
								(f)OffsetFunds
				collected by the Secretary under this section shall be used to offset the costs
				of enforcing this title.
							3407.DefinitionsFor purposes of this title:
							(1)Acuity
				systemThe term acuity system means an established
				measurement tool that—
								(A)predicts nursing
				care requirements for individual patients based on severity of patient illness,
				need for specialized equipment and technology, intensity of nursing
				interventions required, and the complexity of clinical nursing judgment needed
				to design, implement, and evaluate the patient’s nursing care plan;
								(B)details the amount
				of nursing care needed, both in number of nurses and in skill mix of nursing
				personnel required, on a daily basis, for each patient in a nursing department
				or unit;
								(C)takes into
				consideration the patient care services provided not only by registered nurses
				but also by direct care licensed practical nurses and other health care
				personnel; and
								(D)is stated in terms
				that can be readily used and understood by nurses.
								(2)Direct care
				licensed practical nurseThe term direct care licensed
				practical nurse means an individual who has been granted a license by at
				least 1 State to practice as a licensed practical nurse or a licensed
				vocational nurse and who provides bedside care for 1 or more patients.
							(3)Direct care
				registered nurseThe term direct care registered
				nurse means an individual who has been granted a license by at least 1
				State to practice as a registered nurse and who provides bedside care for 1 or
				more patients.
							(4)EmploymentThe
				term employment includes the provision of services under a
				contract or other arrangement.
							(5)HospitalThe
				term hospital has the meaning given that term in section 1861(e)
				of the Social Security Act, and includes a hospital that is operated by the
				Department of Veterans Affairs, the Department of Defense, the Indian Health
				Services Program, or any other department or agency of the United
				States.
							(6)NurseThe
				term nurse means any direct care registered nurse or direct care
				licensed practical nurse (as the case may be), regardless of whether or not the
				nurse is an employee.
							(7)Staffing
				planThe term staffing plan means a staffing plan
				required under section 3401.
							(8)State of
				emergencyThe term state of emergency—
								(A)means a state of
				emergency that is an unpredictable or unavoidable occurrence at an unscheduled
				or unpredictable interval, relating to health care delivery and requiring
				immediate medical interventions and care; and
								(B)does not include a
				state emergency that results from a labor dispute in the health care industry
				or consistent understaffing.
								3408.Rule of
				constructionNothing in this
				title shall be construed to authorize disclosure of private and confidential
				patient information, except in the case where such disclosure is otherwise
				required by law, compelled by proper legal process, consented to by the
				patient, provided in confidence to regulatory or accreditation agencies or
				other government entities for investigatory purposes, or provided pursuant to
				formal or informal complaints of unlawful or improper practices for purposes of
				achieving corrective and remedial
				action.
						.
			(b)Recommendations
			 to CongressNot later than 1
			 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall submit to Congress a report containing recommendations for
			 ensuring that sufficient numbers of nurses are available to meet the
			 requirements imposed by title XXXIV of the Public Health Service Act, as added
			 by subsection (a).
			(c)Report by
			 HRSA
				(1)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Administrator of the Health
			 Resources and Services Administration, in consultation with the National Health
			 Care Workforce Commission, shall submit to Congress a report regarding the
			 relationship between nurse staffing levels and nurse retention in
			 hospitals.
				(2)Updated
			 reportNot later than 5 years
			 after the date of enactment of this Act, the Administrator of the Health
			 Resources and Services Administration, in consultation with the National Health
			 Care Workforce Commission, shall submit to Congress an update of the report
			 submitted under paragraph (1).
				3.Enforcement of
			 requirements through federal programs
			(a)Medicare
			 programSection 1866(a)(1) of the Social Security Act (42 U.S.C.
			 1395cc(a)(1)) is amended—
				(1)by striking
			 and at the end of subparagraph (V);
				(2)by striking the period at the end of the
			 subparagraph (W) added by section 3005(1)(C) of Public Law 111–148 and
			 inserting a semicolon;
				(3)by striking the period at the end of the
			 subparagraph (W) added by section 6406(b)(3) of Public Law 111–148 and
			 inserting ; and; and
				(4)by inserting after
			 the subparagraph (W) added by such section 6406(b)(3) the following:
					
						(W)in the case of a
				hospital, to comply with the provisions of title XXXIV of the Public Health
				Service
				Act.
						.
				(b)Medicaid
			 programSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396(a)) is amended—
				(1)by striking
			 and at the end of paragraph (82)(C);
				(2)by striking the
			 period at the end of paragraph (83) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (83) the following new paragraph:
					
						(84)provide that any hospital that receives a
				payment under such plan comply with the provisions of title XXXIV of the Public
				Health Service Act (relating to minimum direct care registered nurse staffing
				requirements).
						.
				(c)Health benefits
			 program of the department of veterans affairsSection 8110(a) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraphs:
				
					(7)In the case of a Department medical
				facility that is a hospital, the hospital shall comply with the provisions of
				title XXXIV of the Public Health Service Act.
					(8)Nothing either in chapter 74 of this
				title or in section 7106 of title 5 shall preclude enforcement of the
				provisions of title XXXIV of the Public Health Service Act with respect to a
				Department hospital through grievance procedures negotiated in accordance with
				chapter 71 of title
				5.
					.
			(d)Health benefits
			 program of the department of defense
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						1110c.Staffing
				requirementsIn the case of a
				facility of the uniformed services that is a hospital, the hospital shall
				comply with the provisions of title XXXIV of the Public Health Service
				Act.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1110b the following
			 new item:
					
						
							1110c. Staffing
				requirements
						
						.
				(e)Indian health
			 services programTitle VIII of the Indian Health Care Improvement
			 Act (25 U.S.C. 1671 et seq.) is amended by adding at the end the following new
			 section:
				
					833.Staffing
				requirementsAll hospitals of
				the Service shall comply with the provisions of title XXXIV of the Public
				Health Service Act (relating to minimum direct care registered nurse staffing
				requirements).
					.
			(f)Federal
			 labor-Management relations
				(1)In
			 generalSection 7106 of title 5, United States Code, is amended
			 by adding at the end the following:
					
						(c)Nothing in this
				section shall preclude enforcement of the provisions of title XXXIV of the
				Public Health Service Act through grievance procedures negotiated in accordance
				with section
				7121.
						.
				(2)Conforming
			 amendmentSection 7106(a) of title 5, United States Code, is
			 amended by striking Subject to subsection (b) of this title, and
			 inserting Subject to subsections (b) and (c),.
				
